Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 12 recites “the shroud cover that the central opening” which is amended to “the shroud cover 
Claim 11, line 8 recites “the shroud cover that the central opening” which is amended to “the shroud cover 
				
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 11.
Claim 1 recites an electric resistance heating coil assembly, comprising: a spiral wound sheathed heating element having a first coil section and a second coil section; a bimetallic thermostat connected in series between the first and second coil sections of the spiral wound sheathed heating element, the bimetallic thermostat spring loaded such that a distal end of the bimetallic thermostat is urged away from a top surface of the spiral wound sheathed heating element, a shroud; a plurality of coil support arms extending from the shroud, the spiral wound sheathed heating element positioned on and supported by the plurality of coil support arms; a shroud cover defining a central opening at a top wall of the shroud cover, the bimetallic thermostat mounted to the shroud cover that the central opening of the shroud cover, a top of the shroud nested in the shroud cover; and a heat transfer disk positioned on the bimetallic thermostat at the distal end of the bimetallic thermostat, the heat transfer disk positioned concentrically with a center of the spiral wound sheathed heating element, the heat transfer disk positioned above the shroud cover, wherein a diameter of the heat transfer disk is greater than a diameter of the bimetallic thermostat, and the diameter of the heat transfer disk is less than a diameter of the center of the spiral wound sheathed heating element.
Claim 11 recites an electric resistance heating coil assembly, comprising: a spiral wound sheathed heating element having a first coil section and a second coil section, a shroud, a plurality of coil support arms extending from the shroud, the spiral wound sheathed heating element positioned on and supported by the plurality of coil support arms; a shroud cover defining a central opening at a top wall of the shroud cover, the bimetallic thermostat mounted to the shroud cover that the central opening of the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/15/2022